       4:17-cv-03503-BHH      Date Filed 09/13/21    Entry Number 40      Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA


Carolyn M. Gerkens,              )
                                 )
                   Plaintiff,    )
                                 )
v.                               )                Civil Action No. 4:17-3503-BHH
                                 )
Kilolo Kijakazi,                 )                              ORDER
Acting Commissioner of           )
Social Security Administration,  )
                                 )
                   Defendant.    )
________________________________)

        On August 6, 2021, counsel for Plaintiff filed a motion for attorney’s fees pursuant

to 42 U.S.C. § 406(b). In the motion, counsel requests reimbursement for representation

provided in the above-captioned case in the amount of $11,331.00. As required by 42

U.S.C. § 406(b), the amount requested by counsel is not greater than twenty-five percent

(25%) of the past-due benefits recovered by Plaintiff.

        On September 1, 2021, counsel for the Commissioner of Social Security

(“Commissioner”) filed a response to the motion, indicating that the Commissioner does not

object to the motion and clarifying that the requested fees are for court time only. (ECF No.

37.)

        The Court has reviewed the motion and exhibits, as well as the Commissioner’s

response, and finds that counsel’s request for fees is reasonable. Accordingly, it is

ORDERED that Plaintiff's counsel’s motion for $11,331.00 in attorney’s fees pursuant to

42 U .S.C. § 406(b) (ECF No. 35) is GRANTED.




                                             1
     4:17-cv-03503-BHH       Date Filed 09/13/21   Entry Number 40     Page 2 of 2




      IT IS SO ORDERED.

                                        /s/Bruce H. Hendricks
                                        United States District Judge
September 13, 2021
Charleston, South Carolina




                                           2
